"The solution of the question of respondent's contributory negligence does not depend alone upon his own acts, but . . . such question may be largely influenced by the negligence of appellant." Richmond v. Tacoma R.  Power Co., 67 Wash. 444,460, 122 P. 351.
"Generally the question of contributory negligence is for the jury to determine from all the facts and circumstances of the particular case, and it is only in rare cases that the court isjustified in withdrawing it from the jury." (Italics mine.)McQuillan v. Seattle, 10 Wash. 464, 465, 38 P. 1119, 45 Am. St. 799.
"The great weight of authority is to the effect that, before a court will be justified in taking from the jury the question of contributory negligence, the acts done must be so palpably negligent that there can be no two opinions concerning them."Traver v. Spokane Street R. Co., 25 Wash. 225, 239,65 P. 284.
"It is a matter of some interest, as well as of value in this connection, to notice the reason of this, and ask ourselves why it is more rare for a case to be taken from the jury upon the ground of contributory negligence than upon the ground of want of proof of the defendant's negligence? Contributory negligence involves the consideration of affirmative proof of such negligence. It is not something that meets the plaintiff's *Page 378 
right to recovery by a mere assertion of it on the part of a defendant. It is not a denial; but an affirmation which requires proof before it is of any effect. Hence, when a court decides, as a matter of law, that an injured plaintiff is precluded from recovering damages for his injury, because of his own negligence contributing thereto, the court is in effect deciding that facts have been affirmatively proven which conclusively show, as a matter of law, such contributory negligence. It is not easy tosee why the question of plaintiff's contributory negligenceshould be decided by the court as a matter of law in theaffirmative, under any different circumstances or required degreeof proof than that the question of defendant's negligence shouldbe decided by the court as a matter of law in the affirmative.
It is true that the affirmative proof need not necessarily come from defendant's evidence. It may appear in the plaintiff's evidence. The question, nevertheless, involves an affirmative finding in order to be decided as a matter of law in defendant's favor. This is quite a different matter from withdrawing a case from the jury because of the failure of required affirmative proof to sustain a claimed right. In 1 Thompson on Negligence. § 425, that learned author observes:
"`Contributory Negligence Generally a Question of Fact for the Jury. — As we shall see, the statement is often loosely made in judicial opinions that negligence is generally a question of fact for the jury; whereas, the true rule, so far as there can be any rule, is that whether there has been contributory negligence on the part of the plaintiff is a question for the jury, under the same circumstances and subject to the same limitations as the question whether there has been negligence on the part of the defendant. Loose expressions, often found in judicial opinions, to the effect that contributory negligence is generally a question for a jury, are concessions to the obvious principle that whether a man, woman, or child has used, in a particular situation, the care which such persons ordinarily use, or whether they have, under the circumstances, used reasonable care, or acted reasonably, is a question which, as a general rule, is better determined by twelve *Page 379 
men, on a comparison of their experience, than by a single legal scholar on the bench.'
"At § 433 the author makes further observations of interest along this line of thought. It would indeed be a remarkable casethat would call for a directed verdict against a defendant uponthe ground that his negligence had been so conclusively proven asto enable the court to so decide as a matter of law; and yetthere seems to be no more reason for expecting such dispositionof personal injury cases occasionally against a defendant, thanto expect directed verdicts against a plaintiff by reason of hiscontributory negligence. Both involve an affirmative showing of negligence against an equally strong presumption to the contrary. These observations suggest the exercise of great caution in deciding, as a matter of law, that a defendant is guilty of contributory negligence." (Italics mine.) Richmond v. Tacoma R. Power Co., 67 Wash. 444, 456, supra.
Considering all the surrounding facts and the circumstances — the gross and wanton negligence of the driver of appellants' car — in the light of these rules, I do not think this is one of those "rare cases that the court is justified in withdrawing . .. from the jury." I think the judgment should be affirmed.
MAIN, MILLARD, and DRIVER, JJ., concur with BLAKE, J. *Page 380